Title: From George Washington to Major General Israel Putnam, 21 December 1776
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Head Qrs at Keiths Decr 21st 1776

I have been favoured with your Two Letters of the 17th and 19th Instt. The remissness of the Inhabitants remaining in the City, to turn out at this alarming crisis, to erect Works for their own defence, is astonishing to the last degree. It surprizes me much, that any set of men can be so regardless of their own interests and security. They may flatter themselves, that this conduct will profit ’em much, in case the British Army should possess the City, but they will find themselves entirely deceived. In that instance, there will be no discrimination of property, nor any inquiry, whether this or that article belongs to Whig or Tory. their ravages & plunder through the Jersey without distinction, but in a very few cases, justifye the assertion. In that State, many of the fastest friends to Government and those who had obtained Protections, have experienced the most wanton insults and depredations. If the Protections were in some instances respected by the British Soldiery, they were disregarded by the Hessians, and considered of no validity. Why should any in Philadelphia, expect a better treatment? Intreat, exhort and use every exertion, to induce the people to act for their own preservation. Strain every Nerve for carrying on the necessary Works—without them, we shall have but little to hope for—nor will the Troops that we have & may collect, be equal to defend the City & repel the Enemy in case of an Attack—Such as are most essential, you will attend to first. The Militia that come in, I would wish you to employ in this important business rather than to send ’em here.
The conduct of the new recruits, is highly reprehensible, and the utmost care and vigilance, should be observed by the officers to prevent it. The abuse cannot be totally suppressed, but it may perhaps be checked in some degree.
By the information of an Officer, who with a Scouting party, was reconoitring between Prince[ton] & Trenton on thursday, Three Battallions of British Troops were marching from the former to the latter, and from a variety of accounts & concurring circumstances, there seems to be the strongest reason to beleive the Enemy will attempt to pass the river, as soon as the Ice is sufficiently formed for that purpose. I am Dr Sir with much esteem Yr Affecte & Obligd Servt

Go: Washington


P.S. I should be glad if you would let Mr Burr or one of your Family enquire every Monday at the Post Office for Letters from the Southward for me, & my Family, and have them sent on as occasion and oppertunity offers. Make a point, to get the most exact returns possible 

of the Strength you have in Philadelphia—this should be done every day as the Militia are constantly changing—I want to know with certainty your Numbers that I may form my measures accordingly for between you and me, I see no other chance to oppose the Enemy but with the Militia, and the few reduc’d Regiments from Virginia (not averaging 150 Men fit for duty) after the last of this Month. do not send on Tents unless ordered. I rather wish them to be forwarded towards Lancaster. Christeen Bridge in my judgment is not a fit place for our Stores. they ought to be rather back in the Country. I do not think any Stores not wanted for present use should be retained in the City for Reasons before mentioned.

